Tucker, P.
The court, not deciding the other questions argued in this case at the bar, are unanimously of opinion that the action does not lie in this case against the northwestern turnpike company, composed as it is exclusively of officers of the government, having no personal interest in it, or in its concerns, and only acting as the organ of the commonwealth in effecting a great public improvement.
Therefore it is considered that the judgment be affirmed, and that the appellees recover of the appellant their costs by them about their defence in this behalf expended.